Case 9:19-cv-81629-DMM Document 1 Entered on FLSD Docket 12/05/2019 Page 1 of 24

                         19-CV-81629-DMM/BRANNON
Case 9:19-cv-81629-DMM Document 1 Entered on FLSD Docket 12/05/2019 Page 2 of 24
Case 9:19-cv-81629-DMM Document 1 Entered on FLSD Docket 12/05/2019 Page 3 of 24
Case 9:19-cv-81629-DMM Document 1 Entered on FLSD Docket 12/05/2019 Page 4 of 24
Case 9:19-cv-81629-DMM Document 1 Entered on FLSD Docket 12/05/2019 Page 5 of 24
Case 9:19-cv-81629-DMM Document 1 Entered on FLSD Docket 12/05/2019 Page 6 of 24
Case 9:19-cv-81629-DMM Document 1 Entered on FLSD Docket 12/05/2019 Page 7 of 24
Case 9:19-cv-81629-DMM Document 1 Entered on FLSD Docket 12/05/2019 Page 8 of 24
Case 9:19-cv-81629-DMM Document 1 Entered on FLSD Docket 12/05/2019 Page 9 of 24
Case 9:19-cv-81629-DMM Document 1 Entered on FLSD Docket 12/05/2019 Page 10 of 24
Case 9:19-cv-81629-DMM Document 1 Entered on FLSD Docket 12/05/2019 Page 11 of 24
Case 9:19-cv-81629-DMM Document 1 Entered on FLSD Docket 12/05/2019 Page 12 of 24
Case 9:19-cv-81629-DMM Document 1 Entered on FLSD Docket 12/05/2019 Page 13 of 24
Case 9:19-cv-81629-DMM Document 1 Entered on FLSD Docket 12/05/2019 Page 14 of 24
Case 9:19-cv-81629-DMM Document 1 Entered on FLSD Docket 12/05/2019 Page 15 of 24
Case 9:19-cv-81629-DMM Document 1 Entered on FLSD Docket 12/05/2019 Page 16 of 24
Case 9:19-cv-81629-DMM Document 1 Entered on FLSD Docket 12/05/2019 Page 17 of 24
Case 9:19-cv-81629-DMM Document 1 Entered on FLSD Docket 12/05/2019 Page 18 of 24
Case 9:19-cv-81629-DMM Document 1 Entered on FLSD Docket 12/05/2019 Page 19 of 24
Case 9:19-cv-81629-DMM Document 1 Entered on FLSD Docket 12/05/2019 Page 20 of 24
Case 9:19-cv-81629-DMM Document 1 Entered on FLSD Docket 12/05/2019 Page 21 of 24
Case 9:19-cv-81629-DMM Document 1 Entered on FLSD Docket 12/05/2019 Page 22 of 24
Case 9:19-cv-81629-DMM Document 1 Entered on FLSD Docket 12/05/2019 Page 23 of 24
Case 9:19-cv-81629-DMM Document 1 Entered on FLSD Docket 12/05/2019 Page 24 of 24
